Case 3:15-cv-00785-JBA Document 244-1 Filed 09/24/19 Page 1 of 4

EXHIBIT A
Case 3:15-cv-00785-JBA Document 244-1 Filed 09/24/19 Page 2 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

FIH, LLC,

Plaintiff,

-against-

FOUNDATION CAPITAL PARTNERS LLC,
F/K/A FOUNDATION MANAGING MEMBER
LLC; DEAN BARR; JOSEPH MEEHAN;
THOMAS WARD; AND JOSEPH
ELMLINGER,

Defendants.

15-CV-00785 (JBA)

 

 

DEFENDANT BARR’S CORRRECTED LIST OF TRIAL WITNESSES

Defendant Barr anticipates the following witnesses may be called to present live testimony

at trial:

A, Defendant Barr’s Fact Witnesses

I,

Dean Barr: 105 East 63rd Street, Apartment 6D, New York, NY 10065. As co-
founder, managing partner and managing principal of Foundation, Mr. Barr will
testify to the formation and business of Foundation; the status of various projects
throughout the relevant time period; communications with potential investors and
representatives of FIH; and the accuracy of allegedly false statements made.

Nesanel Milstein: 211 Notthingham Way, Hillside, New Jersey, 07205. As
President and sole owner of MFI Management Inc., partial owner of LAZN 510,
LLC (an indirect owner of FIH) and son of Lazer Milstein, Nasanel will testify as
to his experience with prior investments; the information learned through the due
diligence process; the procedure related to same; and his considerations in deciding
whether or not to invest in Foundation.

Lazer Milstein: 9601 Collins Avenue, Bell Harbor, Florida 33154-2211. As owner
of LAZN 510, LLC (an indirect owner of FIH), Manager of MFI Management Inc.
and father of Nesanel Milstein, Lazer Milstein will testify to his experience in asset
management; his relationship to and structure of Laz MAY 10, LLC; his
relationship to and structure of FIH, LLC; his experience in making significant
investments; his authorization of any investment in Foundation.
Case 3:15-cv-00785-JBA Document 244-1 Filed 09/24/19 Page 3 of 4

4, Gregory Dyra: 107 Lucase Lane, Brentwood, Tennessee, 37027. As a contractual
financial advisor for the Milsteins, Mr. Dyra will testify to his long professional
career in investing and investment advising; his decision to advise Lazer Milstein
with respect to the decision to invest in Foundation; his extensive contact with
Foundation principals during due diligence; his review of the due diligence
materials and transaction documents; FIH’s knowledge of Mr. Barr’s personal life
gained through due diligence; and FIH’s knowledge of the Foundation pipeline
gained through due diligence.

5. Hall O’ Donnell: As Head of M&A at Foundation Mr. O’Donnell will testify as to
the conduct and work of his research team, which included Stephen Griffith and
Steven Fedder; the state of Foundation’s deal pipeline both before and after the
Milstein investment; Foundation’s interactions with pipeline targets; the
information provided to FIH prior to the Milstein’s investment; his experience and
business relationship with Mr. Barr; and the accuracy of alleged false statements
made by Defendants.

6. Thomas Ward: 220 East 72" St., Apt. 1SF, New York, New York 10021. Asa
partner, principal, manager and head of distribution of Foundation, Mr. Ward will
testify to meetings with potential Foundation investors; the status of certain projects
during the relevant time period; the relationship between Mr. Barr and Mr. Meehan;
FIH’s knowledge prior to any investment in Foundation; and the accuracy of
alleged false statements made by Defendants.

7. Francois Garcin: 18 rue de |’ Opéra, 13100 Aix-en-Provence, France. President of
Argenthal LLC, which was an investor in Foundation that transferred its interests
to Plaintiff in February 2014. Mr. Garcin will testify to his conversations with Mr.
Dyra and Nesanel Milstein and their knowledge of certain facts prior to any
investment into Foundation.

Defendant Barr reserves the right to call and examine any witnesses identified on Plaintiff’ s
witness list or for whom Plaintiff has designated deposition testimony. By reserving the right to
call witnesses identified by Plaintiff's, Defendant Barr does not intend to waive any of his
objections to deposition testimony, exhibits, or other evidence or argument. Defendant Barr
reserves the right to call additional witnesses for the purposes of rebuttal or impeachment.
Defendant Barr reserves the right to use deposition testimony in accordance with the Federal and
Local Rules if witnesses are unavailable. Defendant Barr further reserves the right to call any and

all custodians of records or other witnesses necessary to authenticate, or otherwise lay the
Case 3:15-cv-00785-JBA Document 244-1 Filed 09/24/19 Page 4 of 4

foundation for admission of any evidence identified for trial purposes. Defendant Barr reserves the

right to supplement this list and call additional witnesses for good cause shown.

 
  
   
 

Dated: Stamford, CT
September 24, 2019

  

Attorneys for Defendant Dean Bar

By: aa ft POE
__-¥oseph M. Pastore III (CT11431)
Pastore & Dailey LLC

ane 4 High Ridge Park, Third Floor
Stamford, CT 06905
Tel: 203-658-8454

Fax: 203-348-0852

  

 
